Case 1:17-cr-00101-LEK Document 1102 Filed 10/20/20 Page 1 of 1             PageID #: 13073

                                 MINUTE ORDER



  CASE NUMBER:            CRIMINAL NO. 17-00101 LEK
  CASE NAME:              USA vs. Anthony T. Williams


        JUDGE:      Leslie E. Kobayashi           DATE:            10/20/2020


 COURT ACTION: EO: COURT ORDER DENYING MOTION FOR PREPARATION
 OF TRANSCRIPTS, FILED 9/30/2020 [DKT NO. 1088]

          On September 30, 2020, Defendant Anthony T. Williams filed his Motion for
 Preparation of Transcripts (dkt. no. 1088)("Motion"), and it is hereby DENIED for the
 reasons set forth in the Court's prior order filed on October 6, 2020 (dkt. no. 1092).

          IT IS SO ORDERED.


 Submitted by: Agalelei Elkington, Courtroom Manager
